EXHIBIT 99.4 Occidental Petroleum Corporation First Quarter 2013 Earnings Conference Call April 25, 2013 1 First Quarter 2013 Earnings - Highlights •Core Income - $1.4 billion in 1Q13 vs. $1.6 billion in 1Q12 or $1.5 billion in 4Q12. –EPS $1.69 (diluted) vs. $1.92 (diluted) in 1Q12 or $1.83 in 4Q12. –Compared to 4Q12, current quarter results reflected higher realized oil prices, reduced operating expenses in the oil and gas business and higher earnings in the midstream segment, which were offset by lower volumes in the Middle East/North Africa, as a result of planned maintenance turnarounds, and higher DD&A rates. 2 See Significant Items Affecting Earnings in the Investor Relations Supplemental Schedules 2 Variance Analysis - 1Q13 vs. 4Q12 •Higher realized oil prices and lower operating expenses offset by lower Middle East/North Africa volumes and higher DD&A rates. •Lower sales volumes in Middle East / North Africa, mostly due to timing of liftings, as well as the effects of the maintenance turnarounds in Qatar and full cost recovery under a contract in Oman, reduced 1Q13 earnings by ~$200 million after tax, compared to 4Q12. •Costs associated with the turnarounds, pipeline disruptions in Colombia and other factors further reduced our earnings by about $30 million after tax. •These lower volumes and costs reduced the oil and gas earnings by ~$450 million on pre-tax basis. ($ in millions) Core Results for 1Q13 of $1.9 B vs. $2.5 B in 1Q12 or $2.3 B in 4Q12. First Quarter 2013 Earnings - Oil & Gas Segment 3 4 •1Q13 production costs were $13.93 per barrel, compared with $14.99 per barrel for FY 2012. –Lower costs were attributable to our domestic operations where production costs were $3.37 per barrel lower in the first quarter of 2013 from the full year of 2012, already beating our previous guidance. –In our Middle East/North Africa operations, operating costs increased about $2.50 per barrel on a sequential quarterly basis.This increase was due to the planned maintenance turnaround in our Qatar North Dome and South Dome fields and to a lesser extent, the planned turnaround in Dolphin. First Quarter 2013 Earnings - Oil & Gas Segment Production Costs 4 5 1Q131Q124Q12 •Oil and Gas Production (mboe/d) 763755779 •Approximately 13,000 barrels of the total sequential decrease in quarterly production came from Qatar and Dolphin where the planned maintenance impacted production. •The turnarounds were executed successfully and production has returned to normal levels •Domestic production was 478 mboe/d, an increase of 3 mboe/d from 4Q12 and the tenth consecutive quarterly domestic volume record for the company. –Production was 5% higher than 1Q12. –Almost all of the net sequential quarterly increase came from production in the Permian. –Liquids production was flat compared to 4Q12, reflecting a drop in production in our Long Beach operations resulting from the effect of lower spending on our production sharing contract there, slightly lower production elsewhere in California in the steam flood operations, offset by higher production in other areas, mainly in the Permian and Williston. First Quarter 2013 Earnings - Oil & Gas Segment Production Volumes Details regarding country-specific production levels available in the IR Supplemental Schedules 5 6 •Latin America volumes were 31 mboe/d, which was 1 mboe/d lower compared to 4Q12 and 5 mboe/d higher than 1Q12. –The reduction from 4Q12 was due to a heightened level of insurgent activity impacting production. •In the Middle East / North Africa, volumes were 254 mboe/d, a decrease of 18 mboe/d from 4Q12 and 20 mboe/d from 1Q12. –A planned maintenance turnaround in Qatar reduced production 13 mboe/d. –The impact of full cost recovery and other factors affecting production sharing and similar contracts reduced 1Q13 production volumes by an additional 5 mboe/d compared to 4Q12. •Middle East/North Africa sales volumes were further lower than production volumes in the first quarter of 2013 due to the timing of liftings. First Quarter 2013 Earnings - Oil & Gas Segment Production Volumes Details regarding country specific production levels available in the IR Supplemental Schedules 6 7 First Quarter 2013 Earnings - Oil & Gas Segment 1Q131Q12 Reported Segment Income ($mm)$1,920$2,504 WTI Oil Price ($/bbl)$94.37$102.93 Brent Oil Price ($/bbl)$112.64$118.35 NYMEX Gas Price ($/mcf)$3.37$2.83 Oxy’s Realized Prices Worldwide Oil ($/bbl)$98.07$107.98 -9% year-over-year Worldwide NGLs ($/bbl)$40.27$52.51 -23% year-over-year US Natural Gas ($/mcf) $3.08$2.84 +8% year-over-year 7 8 •Realized oil prices for 1Q13 represented 104% of the average WTI price and 87% of the average Brent price. •Realized NGL prices were 43% of the average WTI price and realized domestic gas prices were 91% of the average NYMEX price. •At current global prices, a $1 per bbl change in oil prices affects our quarterly earnings before income taxes by $37 mm and $7 mm for a $1 per bbl change in NGL prices. •A change in domestic gas prices of 50 cents per mmBTUs affects quarterly pre-tax earnings by about $30 mm. •These price change sensitivities include the impact of production-sharing and similar contract volume changes. First Quarter 2013 Earnings - Oil & Gas Segment Realized Prices 8 9 •Taxes other than on income, which are generally related to product prices, were $2.63 per boe for 1Q13, compared with $2.39 per boe for the full year of 2012. –The 2013 amount includes California greenhouse gas expense of $0.05 per barrel. •1Q13 exploration expense was $50 mm. –We expect 1Q13 exploration expense to be about $100 mm for seismic and drilling in our exploration programs. First Quarter 2013 Earnings - Oil & Gas Segment Taxes, Exploration Expense and DD&A 9 10 * Higher energy and feedstock costs Guidance Variance Analysis - 1Q13 vs. 4Q12 •The sequential quarterly decrease was due to higher ethylene costs and increased competitive activity, particularly in the domestic caustic soda markets, partially offset by higher VCM and PVC prices. •Chemical segment earnings in 2Q13 is expected to be ~$170 mm, benefiting from higher seasonal demand in the construction and agricultural market segments. ($ in millions) Results in 1Q13 of $159 mm vs. $180 mm in 4Q12 and $184 mm in 1Q12 First Quarter 2013 Earnings - Chemical Segment 10 11 Variance Analysis - 1Q13 vs. 4Q12 •Over 70 % of the sequential quarterly increase resulted from improved marketing and trading performance. •The remainder of the increase came from improved margins in the gas processing and power generation businesses and higher earnings from foreign pipelines. ($ in millions) First Quarter 2013 Earnings - Midstream Segment Results for 1Q13 were $215 mm vs. $75 mm in 4Q12 and $131 mm in 1Q12. 11 12 •The worldwide effective tax rate on core income was 38% for the 1Q13. –included a benefit resulting from the relinquishment of an international exploration block. •Our 4Q12 U.S. and foreign tax rates are included in the Investor Relations Supplemental Schedules. •We expect our combined worldwide tax rate in 2Q13 to increase to about 41%. First Quarter 2013 Earnings - Income Taxes 12 13 First Quarter 2013 Earnings - 2013 Cash Flow •In 1Q13, we generated $2.9 billion of cash flow from operations before changes in working capital.Working capital changes reduced our cash flow from operations by approximately $200 million to $2.7 billion. ($ in millions) Cash Flow From Operations before Working Capital changes Beginning
